Citation Nr: 1504599	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  05-14 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado, which continued a 20 percent rating assigned to the Veteran's service-connected status post right biceps tendon repair with degenerative joint disease.  Jurisdiction of this appeal has since been transferred to the RO in Lincoln, Nebraska.  

Following a Board remand in June 2007, an August 2008 rating decision increased the schedular disability rating from 20 percent to 30 percent for the Veteran's service-connected right shoulder disability, effective from December 11, 2003, the date VA received the Veteran's claim for increase.  In a November 2008 decision, the Board denied entitlement to a rating in excess of 30 percent for such disability, but remanded the issue of entitlement to an extra-schedular rating.  Such issue was again remanded in February 2010.  Finally, in a September 2011 decision, the Board denied entitlement to an extra-schedular rating for the service-connected right shoulder disability.  In that decision, the Board also included entitlement to a TDIU as an issue on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded that matter for additional development.  All requested development has been conducted and the issue has returned to the Board for final appellate review.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals VA outpatient treatment records dated from November 2002 to February 2014, as well as VA examinations conducted in December 2013, which were considered in the most recent supplemental statement of the case issued in February 2014, while VBMS contains a January 2015 Appellant's Brief.  Otherwise, the documents contained on Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.  

FINDING OF FACT

The Veteran's service-connected disabilities of status post right biceps tendon repair with degenerative joint disease, right shoulder scar, and tonsillectomy do not preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2013 letter advised the Veteran of the evidence and information necessary to substantiate his TDIU claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra. 

While this letter was sent after the initial unfavorable decision from which this appeal arises, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter, including in a subsequent statement of the case.  See Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the February 2013 letter was issued, the Veteran's TDIU claim was readjudicated in the February 2014 supplemental statement of the case and, thus, any defect with respect to the timing of the VCAA notice has been cured.  

Relevant to the duty to assist, the Veteran's VA treatment records have been obtained and considered.  VA also attempted to obtain information from the Veteran's two former employers to assist in the development of the claim, by way of letters sent in June 2009 and October 2009.  Only one employer, the Parsons Brinckerhoff Group Administration, Inc., has returned a completed VA Form 21-4192.  The other employer, the Service Employment Redevelopment/Senior Community Service Employment Program (SER/SCSEP), did not respond the requests for information.  Requests for information were also sent to the Golden Years Senior Center, which is the Veteran's host training agency for the SER/SCSEP work training program.  In June 2009, the director at the Golden Years Senior Center responded that the VA Form 21-4192 was not included in the request for information.  The AOJ sent an additional request, along with the VA Form 21-4192 in October 2009; however, no further response was received.  The Veteran has not identified any additional, relevant records that have not been requested or obtained. 

Additionally, the Veteran was afforded VA examinations in February 2004, July 2008, and December 2013 in conjunction with the increased rating claim from which this appeal stems.  Neither the Veteran nor his representative has alleged that such examinations are inadequate for adjudication purposes.  Moreover, the Board finds that such VA examinations and accompanying opinions are adequate to decide the issue on appeal, as they are based on an interview with the Veteran, a review of the record, and a physical examination, including notation of the functional impairment caused by the Veteran's service-connected disabilities.  The conclusions and opinions proffered by the VA examiners are based upon all of the pertinent evidence of record, to include the statements of the Veteran, and are supported by a complete rationale based upon the evidence reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

Additionally, the Board finds there has been substantial compliance with the September 2011 remand directives.  The Board requested that the Veteran be sent notice of the criteria necessary to substantiate a TDIU claim, ask the Veteran to identify all health care providers that have treated his service-connected disabilities, and invite him to submit records of such treatment, as well as other lay or medical evidence of his unemployability.  The Board also requested that the Veteran be afforded a VA examination to determine whether he is unemployable as result of his service-connected disabilities.  As noted, in February 2013, the AOJ provided the Veteran with appropriate VCAA notice, which also requested that he provide evidence in support of his TDIU claim.  The Veteran was also provided with VA examinations in December 2013.  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of the previous remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran has asserted that he is entitled to a TDIU because he is unable to work as a result of his service-connected right shoulder disability.  

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Here, the Veteran's service-connected status post right biceps tendon repair with degenerative joint disease has been rated as 30 percent disabling throughout the course of the appeal, i.e., since his  December 11, 2003 date of claim for an increased rating.  Service connection is also in effect for tonsillectomy, rated noncompensable (zero percent disabling), effective March 30, 1968, and right shoulder scar, rated noncompensable, effective December 11, 2013.  See rating decisions dated December 1968 and February 2014.  

Given the foregoing, the Board finds the Veteran does not meet the schedular criteria for a TDIU at any point relevant to this appeal.  See 38 C.F.R. § 4.16(a).  Nevertheless, if the Veteran is deemed unemployable as a result of his service-connected disabilities, this case may be referred for a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  Therefore, the primary inquiry is whether the Veteran's service-connected right shoulder disability, right shoulder scar, and/or tonsillectomy render him unable to secure or follow a substantially gainful occupation.  

Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to award TDIU; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In this case, the evidence does not support a conclusion that the Veteran is incapable of securing or following a substantially gainful occupation due to his service-connected disabilities.  

The record reflects that the Veteran completed 8 years of school and has a history of working various jobs that required heavy lifting.  See April 2005 VA Form 9; December 2013 VA examination report.  As pertinent to this appeal, the evidence shows that, from December 2003 to January 2006, the Veteran worked full-time at Parsons Brinckerhoff Group Administration, Inc., as an Operations Maintenance Technician.  The Veteran's employer indicated that his employment was terminated because of relocation and there is no indication that concessions were made during his employment as a result of any of his service-connected disabilities.  See June 2010 VA Form 21-4192.  In a December 2008 statement, the Veteran reported that he retired from this job in 2007 and moved to Kansas, after which he started training with the SER/SCSEP work program in October 2008 performing light janitorial work 20 hours a week at the Golden Years Senior Center.  The Board again notes that VA attempted to obtain employment information from the Golden Years Senior Center, as well as SER/SCSEP work program, but no response was received.  See June and October 2009 letters requesting employment information.  

At his December 2013 VA examination, the Veteran reported that he did a lot of heavy lifting in the shipping and receiving for 50 years at a plastic company.  He reported no significant limitations at work other than intermittent pain, but stated that he could not do a lot of heavy lifting.  The Veteran further indicated that he quit working the previous year after 4 years.  He had been employed at a Senior Center working part-time, approximately 15-20 hours a week, doing light duty janitorial work.  The Veteran stated that the Senior Center would have kept him or moved him to another job, but he had to have a handicap to stay.  He reported that he quit his janitorial job based on moral principles.

VA treatment records reflect ongoing complaints of right shoulder pain and treatment for the Veteran's post-surgical right shoulder disability.  There are no complaints or treatment related to the Veteran's right shoulder scar or tonsillectomy.  Notably, in November 2002, the Veteran reported having right shoulder pain for three months.  He reported working in the shipping department, which required that he pick up items that weighed between 40 and 50 pounds, and which he reported never bothered him before.  In December 2003, he reported his history of heavy labor jobs but reported that he was now working a job that was less physical and required the use of his hands.  In this regard, he reported experiencing swelling in his hands after work, but there were no complaints regarding his service-connected right shoulder disability, right shoulder scar, or tonsillectomy.  In December 2006, the Veteran reported that he was retiring later that month, but he did not assert that he was retiring as a result of his service-connected disabilities.  

At a February 2004 VA examination, the Veteran reported working full time for TSA as a toll booth attendant for one year.  He reported having difficulty performing his job because he had to continually open and close the booth window in cold weather, which was taxing on his shoulder.  The Veteran also asserted that he was no longer able to lift over his head.  While the examiner noted there were no residual sequelae from the tonsillectomy performed in the 1960s, objective examination revealed evidence of limited range of motion in the right shoulder.  Nevertheless, the examiner noted there was no pain, fatigability, weakness, or incoordination on repeat testing of the right shoulder.  The examiner also noted the Veteran did not experience any exacerbations of pain on a day-to-day basis.  

At a July 2008 VA Joints examination, the Veteran reported that he was unable to do heavy lifting and had not been able to maintain a job at times.  He reported having retired the year before because of his right shoulder pain and being unable to do heavy lifting anymore.  Objective examination revealed limited, painful motion in all planes of excursion, as well as slightly decreased muscle strength in the right bicep.  While the examiner noted the Veteran was not employed at that time, he noted the Veteran's residual right shoulder disability prevented exercise and sports and had moderate to severe effects on his daily activities.  

At a December 2013 respiratory examination, the examiner noted the Veteran's history of tonsillectomy for recurrent sore throats in 1966 but also noted that the Veteran denied any residuals of such disability.  Accordingly, the examiner noted that the Veteran's service-connected tonsillectomy did not impact his ability to work.  

At the December 2013 shoulder examination, the Veteran reported some limitations in bathing with his right hand and carrying groceries, but he demonstrated ability to reach behind his head and back and also reported an ability to curl up to 15 pounds with his right arm and lift 30 pounds from the floor.  Objective examination revealed limited, painful motion in the right shoulder, as well as slightly limited muscle strength in the right shoulder.  Accordingly, the examiner noted that the Veteran's functional impairment in his right shoulder included less movement than normal and pain on movement.  The Board notes that the examination report reflects that the functional impairment noted above impacted the Veteran's left extremity; however, because only the Veteran's right shoulder was examined at that time, the Board finds that reference to the left extremity was likely a mistake and that the functional impairment noted in the examination report is referable to the Veteran's right shoulder.  There was a well-healed, nontender scar on the right shoulder, which was not unstable.  

Notably, the December 2013 VA examiner indicated that the Veteran's residual right shoulder disability impacts his ability to work, as the Veteran reported having difficulty at his last job, including difficulty swinging a heavy mop.  Nevertheless, the VA examiner opined that it is less likely than not that the Veteran is unemployable.  In rendering this opinion, the VA examiner noted that the Veteran reported quitting his last job as a janitor based on moral principles, not due to limitations in his right shoulder.  The examiner also noted that the Veteran denied any problems with his residuals of tonsillectomy.  While the examiner noted the Veteran is not a candidate for heavy to medium lifting or frequent or repetitive motion of the right shoulder, especially above shoulder level, he noted that the Veteran was able to drive and denied any gross problems with activities of daily living.  As a result, the examiner stated that the Veteran would do best in a light to sedentary job, which included lifting no more than 20 pounds at a time and/or frequent lifting or carrying objects weighing up to 10 pounds.  

Based on the foregoing, the Board finds that, while the Veteran's service-connected right shoulder disability impacts his ability to work in jobs that require heavy lifting, particularly above shoulder level, the preponderance of the evidence does not reflect that his service-connected right shoulder disability, right shoulder scar, and/or tonsillectomy render him unemployable.  In reaching this decision, the Board accords significant probative weight to the opinion rendered by the December 2013 VA examiner, as his opinion evidence contains clear conclusions with supporting data, as well as reasoned medical explanations for finding that the Veteran was capable of performing light to sedentary work, despite his service-connected disabilities.  See Nieves-Rodriguez, supra; Stefl, supra.  In this regard, the examiner fully considered the limitations imposed by the Veteran's post-surgical right shoulder disability and tonsillectomy disabilities, but still concluded that such do not render him unable to secure or follow a substantially gainful occupation consistent with his education and experience.  The Board finds particularly probative that the VA examiner's opinion is consistent with the preponderance of the evidence, which reflects (1) that the Veteran does not experience any symptoms or functional impairment as a result of his service-connected right shoulder scar or tonsillectomy disability and (2) that, despite the Veteran's inability to lift his right shoulder above shoulder level and his limited, painful right shoulder motion, he is able to lift up to 30 pounds, reach behind his head and back, and perform other activities of daily lifting.  

Notably, there is no competent opinion of record which establishes or suggests that the Veteran's service-connected disabilities render him incapable of performing the physical and mental acts required for light or sedentary employment.  In this regard, the Board has considered Veteran's statements regarding the impact of his post-surgical right shoulder disability on his employment and notes that the Veteran is competent to report the severity of his symptoms.  However, the Board finds that the Veteran is not competent to opine on a complex medical question such as the impact his service-connected disabilities have on his ability to work.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (a claimant is not competent to provide evidence as to more complex medical questions); Jones v. West, 12 Vet. App. 460, 465 (1999) (where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

Rather, the competent medical evidence, which offers detailed findings relevant to the criteria governing the award of a TDIU, is the most probative evidence with regard to evaluating the impact of the Veteran's service-connected disabilities on his employability.  As such, the Board accords significant probative weight to the competent medical evidence of record as it describes the severity of the Veteran's symptoms, the functional impairment experienced as a result thereof, and the impact of the service-connected disabilities on the Veteran's ability to secure and maintain substantially gainful employment. 

In sum, the evidence does not show that the Veteran is incapable of performing the physical and mental acts required by light or sedentary employment due solely to his service-connected post-surgical right shoulder disability, right shoulder scar, and/or tonsillectomy disability, commensurate with his education and experience.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim for a TDIU rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A TDIU is denied.


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


